DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 01 September 2022, claims 1, 2, 4-10 and 12-18 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 2, 4-10 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 9 recite a method comprising: 
receiving a pool of essays of verified authorship;
computing the ratio of key words, key themes and total time expended in writing each essay in said pool of essays to the number of key words, key themes, and drafting time specified in the assignment for each of said essays;
computing a classification value for the essays;
computing a classification value for a single document expressing the ratio of deviance of the document;
comparing the classification value of the document to the pool of essays;
delivering an assessment of level of effort based upon the comparison; and
said user providing level of effort prompts at intervention points based at least in part on said assessment.
These limitations of receiving essays, computing ratios, computing and comparing classification values, delivering an assessment, and providing prompts in claim 1 covers performance of the limitations entirely in the human mind and therefore are directed to an abstract idea. These limitations in claim 9, as drafted, constitutes a process that, under its broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a system comprising a “server” implementing the claimed steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “server” language, “computing” in the context of this claim encompasses a user manually analyzing essays and computing values based on pre-defined metrics. Similarly, the limitations of comparing and delivering, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements, and claim 9 only recites one additional element – using a server in communication with a user interface to perform the claimed steps. The server in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, analyzing and delivering essay-related information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the claimed steps in claim 9 amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2, 4-8, 10 and 12-18 recite the same abstract idea as in their respect parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of the abstract idea itself (language, substance of the metrics including key presses, which only constitute the type of data being analyzed, and edit events), and therefore do not direct the claims to significantly more.





Response to Arguments
4.	Applicant's arguments filed 01 September 2022 with respect to the section 101 rejection of claims 1, 2, 4-10 and 12-18 have been fully considered but they are not persuasive. 
	Regarding Step 2A, Prong 1, Applicant does not argue that the claims are directed to an abstract idea.
	Regarding Step 2A, Prong 2, Applicant argues that the claims recite a “technology improvement in the manner in which ratios for metrics important to an essay are calculated”. Applicant states that this novel method of providing feedback to a user drafting an essay recites an improvement that integrates the abstract idea in to a practical application. This argument is not persuasive. Regarding claim 1, the claim does not even recite any use of a computerized environment or any other technological environment which may be improved. Regarding claim 9, the claim merely recites utilizing a server as a tool to perform the claimed abstract idea. This does not recite an improvement to the server to any other technology area, but merely recites implementing the abstract idea on a computer. Any improvement as a result of this arrangement is to the area of essay drafting and feedback in general, which is not an improvement to a technological area. See MPEP 2106.05(f). 
	Regarding Step 2B, Applicant similarly argues that the “additional elements” of creating of metrics, including separation score and strength of relationships between terms, is a technology innovation that represents significantly more. This argument is not persuasive. These limitations are a part of the abstract idea itself – the mere idea of creating particular metrics regarding essays and using them to provide feedback to a user drafting an essay. These do not represent a technological innovation but rather an innovation in the area of essay drafting in general, which is not a technological area. 
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715